dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-03-222-CV





JULIO C. MATHEUS                                                                APPELLANT

  	

V.



KELLER WILLIAMS REALTY, INC., 				                 APPELLEES

M.J. DOUCET A/K/A MERTSON 

JOSEPH DOUCET, JR., SANDRA 

KAY SASSER, NANCY LANIER 

SANDS, AUCKLAND CORPORATION, 

AND AUCKLAND, L.P. D/B/A KELLER 

WILLIAMS REALTY	





----------

FROM THE 352
ND
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered Appellant’s “Motion For Partial Dismissal Of Appeal As To Appellee M.J. Doucet a/k/a Mertson Joseph Doucet, Jr. Only.”  It is the court's opinion that the motion should be granted; therefore, we dismiss the appeal with regard to M.J. Doucet a/k/a Mertson Joseph Doucet, Jr.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).  This case shall hereafter be styled “
Julio C. Matheus v. Keller Williams Realty, Inc., Sandra Kay Sasser, Nancy Lanier Sands, Auckland Corporation, and Auckland, L.P. d/b/a Keller Williams Realty
.”

Costs of the dismissed appeal shall be taxed against the party incurring same, for which let execution issue.



PER CURIAM	





PANEL D:	McCOY, J.; CAYCE, C.J.; and LIVINGSTON, J .



DELIVERED: January 15, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.